DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 07/15/2021.
Claims 1-15 have been cancelled.
Claims 16-30 are new.
Claims 16-30 have been examined and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18-24 and 26 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 respectively of U.S. Patent No. 11096080B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application is generic to all to all that is recited in claim 1 of the U.S. Patent No. 11096080B2. That is, claim 16 of the instant application is anticipated by claim 1 of the U.S. Patent No. 11096080B2.
Representative claim 16 of the instant application discloses a method performed by a secondary node (SN) in a multi radio access technology (RAT) dual connectivity, for receiving, from a master node (MN), a SN addition request message including a configuration information, wherein the configuration information includes information on a number of frequency carriers for measurements; transmitting, to a user equipment (UE), a measurement configuration based on the configuration information; and receiving, from the UE, a measurement report based on the measurement configuration. 
Claim 1 of the U.S. Patent No. 11096080B2 discloses a method performed by a secondary node (SN) in a multi radio access technology (RAT) dual connectivity, for receiving, from a master node (MN), a SN addition request message including measurement configuration information related to a measurement configuration of the SN; transmitting, to the MN, a SN addition request acknowledge message in response to the SN addition request message; transmitting, to a user equipment (UE), the measurement configuration based on the measurement configuration information; and receiving, from the UE, a measurement report based on the measurement configuration, wherein the measurement configuration information includes information on a number of measurement frequencies of the SN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US20170303182A1) in view of Takahashi (US 20220061115 A1).
Regarding Claim 16, Uchino discloses a method performed by a secondary node (SN) in a multi radio access technology (RAT) dual connectivity (see FIG. 5), the method comprising: 
receiving, from a master node (MN), a SN addition request message including a configuration information (see FIG. 5, para 52, the MeNB transmits a SeNB addition request to the SeNB (step S101). In the SeNB addition request, MCG configuration information, etc., are included), 
Uchino discloses the basic operation sequence for setting dual connectivity DC configuration by adding a SeNB (SCG) for a UE.
Uchino does not disclose details regarding: the configuration information includes information on a number of frequency carriers for measurements; transmitting, to a user equipment (UE), a measurement configuration based on the configuration information; and receiving, from the UE, a measurement report based on the measurement configuration 
In the same field of endeavor, Takahashi discloses these limitations:
the configuration information includes information on a number of frequency carriers for measurements (see para 73, the information on the number of carriers to be measured is shared between the eNB 100A and the gNB 100B); 
transmitting, to a user equipment (UE), a measurement configuration based on the configuration information (see para 68, The UE measures the target cell based on the Measurement Configuration received from each of the eNB/i.e. the master node, and the gNB/i.e. the slave node); and 
receiving, from the UE, a measurement report based on the measurement configuration (see para 68, the UE transmits to each of the eNB and the gNB the Measurement Report that includes the measurement result of the target cell).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uchino, to include details regarding the configuration information including information on a number of frequency carriers for measurements; transmitting the measurement configuration to the UE and receiving a measurement report from the UE, as taught by Takahashi, to ensure that the number of carriers to be measured does not exceed the upper limit (see Takahashi, para 73).

Regarding Claims 17, 25, Uchino does not disclose details regarding: the method further comprises, transmitting, to the MN, a message including the measurement report 
Examiners Note: Using BRI consistent with the specification para 99, the above limitation has been interpreted to mean: receive measurement report from the UE. 
Based on this interpretation, and in the same field of endeavor, Takahashi discloses this limitation: see para 68, the UE transmits to each of the eNB and the gNB the Measurement Report that includes the measurement result of the target cell.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uchino, to receiving a measurement report from the UE, as taught by Takahashi, so as to execute dual connectivity with a master node and a secondary node (see Takahashi, Technical Field).

Regarding Claims 18, 26, Uchino does not disclose details regarding: the information on the number of frequency carriers for measurements includes a maximum number of frequency carriers for measurements 
In the same field of endeavor, Takahashi discloses this limitation: see paras 69-70, the LTE RRC and the NR RRC can simultaneously set the measurement objects and the measurement IDs for the measurement of the same carrier frequency. However, the information on the number of carriers to be measured is shared between the eNB 100A and the gNB ... adjust the number of carriers to be measured such that the number does not exceed the number of measurements that the UE can perform simultaneously (the upper limit).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uchino, to receiving a measurement report from the UE, as taught by Takahashi, to ensure that the number of carriers to be measured does not exceed the upper limit (see Takahashi, para 73).

Regarding Claims 19, 27, Uchino does not disclose details regarding: configuring frequency carriers as a measurement target based on the configuration information 
In the same field of endeavor, Takahashi discloses this limitation: see para 70, by exchanging the respective information on the number of carriers to be measured, the eNB and the gNB adjust the number of carriers to be measured such that the number does not exceed the number of measurements that the UE can perform simultaneously (the upper limit). That is, the upper limit is the total of the number of carriers to be measured set in the LTE RRC and the same set in the NR RRC.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uchino, to receiving a measurement report from the UE, as taught by Takahashi, to ensure that the number of carriers to be measured does not exceed the upper limit (see Takahashi, para 73).

Regarding Claims 22, 30, Uchino discloses: transmitting, to the MN, a SN addition request acknowledge message in response to the SN addition request message (see FIG. 5, para 52, The SeNB returns SeNB addition request acknowledgment to the MeNB (step S102). In the SeNB addition request acknowledgment, SCG radio resource configuration information, etc., are included).

Regarding Claim 23, Uchino discloses in FIG. 5, a MeNB and SeNB, but does not disclose details regarding: the MN is an eNodeB (eNB) of a long-term evolution (LTE) network or a gNB of a new radio access technology (NR) network, and wherein the SN is the gNB of the NR.
In the same field of endeavor, Takahashi discloses this limitation: see FIG. 5, Master node is LTE and Secondary node is NR.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uchino, to specify the LTE as master node and NR as Secondary node, as taught by Takahashi, to ensure that the number of carriers to be measured does not exceed the upper limit (see Takahashi, para 73).

Regarding Claim 24, Uchino discloses a secondary node (SN) in a multi radio access technology (RAT) dual connectivity (see FIG. 5), the SN comprising: 
a memory; a transceiver; and a processor connected to the memory and the transceiver (see FIG. 3, functional block diagram of gNB/i.e. secondary node), and configured to: 
control the transceiver to receive, from a master node (MN), a SN addition request message including a configuration information (see FIG. 5, para 52, the MeNB transmits a SeNB addition request to the SeNB (step S101). In the SeNB addition request, MCG configuration information, etc., are included), 
Uchino discloses the basic operation sequence for setting dual connectivity DC configuration by adding a SeNB (SCG) for a UE.
Uchino does not disclose details regarding: the configuration information includes information on a number of frequency carriers for measurements; transmitting, to a user equipment (UE), a measurement configuration based on the configuration information; and receiving, from the UE, a measurement report based on the measurement configuration 
In the same field of endeavor, Takahashi discloses these limitations:
the configuration information includes information on a number of frequency carriers for measurements (see para 73, the information on the number of carriers to be measured is shared between the eNB 100A and the gNB 100B);
control the transceiver to transmit, to a user equipment (UE), a measurement configuration based on the configuration information (see para 68, The UE measures the target cell based on the Measurement Configuration received from each of the eNB/i.e. the master node, and the gNB/i.e. the slave node); and 
control the transceiver to receive, from the UE, a measurement report based on the measurement configuration see para 68, the UE transmits to each of the eNB and the gNB the Measurement Report that includes the measurement result of the target cell).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uchino, to include details regarding the configuration information including information on a number of frequency carriers for measurements; transmitting the measurement configuration to the UE and receiving a measurement report from the UE, as taught by Takahashi, to ensure that the number of carriers to be measured does not exceed the upper limit (see Takahashi, para 73).

Claims 20-21, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Takahashi, in view of Yiu (US20150327104A1).
Regarding Claims 20, 28, Uchino in view of Takahashi does not disclose details regarding: the configuration information is based on a location of the SN.
Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean: The measurement configuration is determined based on the frequency distance (e.g., intra or inter-frequency). 
Based on this interpretation and in the same field of endeavor, Yiu discloses this limitation: see para 13, The measurement configuration is determined based on the frequency distance (e.g., intra or inter-frequency/i.e. representing the location of the SN)).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Takahashi and Uchino, so that the configuration information is based on a location of the SN as taught by Yiu, so that the configuration information includes all details of the secondary node SN.

Regarding Claims 21, 29, Uchino in view of Takahashi does not disclose details regarding: the configuration information is based on a characteristic of the UE.
Examiners Note: Using BRI consistent with the specification paragraph 117, the limitation “the configuration information is based on a characteristic of the UE” has been interpreted to mean: the configuration information is based on the UE capability.
Based on this interpretation and in the same field of endeavor, Yiu discloses this limitation: see para 18, The UE may indicate the capabilities of the transceiver to the E-UTRAN. For example, if one transceiver is only able use a limited set of frequencies, the UE may indicate this to the E-UTRAN. The E-UTRAN may then assign a larger MGRP to the transceiver only capable of using the limited set of frequencies/i.e. the configuration information comprising set of frequencies is based on the UE capability. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Takahashi and Uchino, so that the configuration information is based on the UE capability of the SN as taught by Yiu, so that the configuration information includes all details of the secondary node SN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472